Case 1:19-cv-05121-WHP Document 7 Filed 06/05/19 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Index No 1:19-CV-05121
Rahul Manchanda,

Plaintiff, AMENDED COMPLAINT
-against-
Navient Student Loans & Educational
Credit Management Corporation (“ECMC”),

Defendants.

Plaintiff, Rahul Manchanda, for its Complaint against Defendants

alleges:

Ls Plaintiff, at all times relevant hereto, has a business office
located at 30 Wall Street, 8° Floor, New York, NY 10005, and a

home address of 1 West End Avenue, Apt 14B, New York NY 10023.

2. Defendants predominantly reside and work in New York City,

Pennsylvania and all throughout the USA and possibly the world.

3. This complaint concerns the illegal, unlawful, dishonest,
extortionate, unfair, fraudulent, and incompetent business
practices of Navient Student Loans (“Navient”) and Educational

Credit Management Corporation (“ECMC”).

4. Navient is currently being sued for substantially the same

allegations contained herein in such courts as the U.S. District
Case 1:19-cv-05121-WHP Document 7 Filed 06/05/19 Page 2 of 10

Court Southern District of New York by the Consumer Financial
Protection Bureau (“CFPB”), sued by five states, including
California, Illinois, Pennsylvania, Washington and Mississippi,
who have alleged improper actions on behalf of student loan
borrowers, follows action from the CFPB which sued Navient in
January 2017 for "systematically and illegally [failing] borrowers
at every stage of repayment," including: (a) created obstacles to
repayment by providing bad information; (b) processed payments
incorrectly; (c)failed to act when borrowers complained; (d)
illegally cheated many struggling borrowers out of their rights
to lower payments, which caused them to overpay for their student
loans; (e) deceived private student loan borrowers about
requirements to release their co-signer from the loan; and (f)
harmed the credit of disabled borrowers, including severely

injured veterans (Exhibit A);

In this lawsuit it is also alleged that ECMC in conjunction with
Navient illegally retaliated against, collected on, and punished
Plaintiff when he filed for and obtained a bankruptcy discharge
in 2014 in the Bankruptcy Court of Southern District of New York,
when due to this bankruptcy Plaintiff was temporarily and through

no fault of his own, in temporary default on paying his monthly

student loan payments;

Navient and ECMC by behaving in this manner is in contempt of

federal bankruptcy court and the terms of discharge, when they
Case 1:19-cv-05121-WHP Document 7 Filed 06/05/19 Page 3 of 10

illegally added approximately $60,000 in “collections fees” to his
otherwise already high student loans which were substantially paid
off since the late 1990s, of almost 50% of th remaining principal
balance remaining, thus further compounding Plaintiff’s financial
woes and undermining any and all discharges obtained by the
Plaintiff, in complete and total violation of federal bankruptcy
law, dooming Plaintiff to further “debt slavery” in violation of

state and federal law;

Not only that, but in April 2019 Navient demanded that Plaintiff
pay a monthly student loan payment amount that completely and
totally is both way too high and, percentage wise, also violates
both state and federal law according to Plaintiff’s tax returns,
thus again forcing Plaintiff and his family into illegal “debt

slavery;”

Plaintiff had complained to the NY Attorney General, Consumer
Financial Protection Bureau, the US Department of Justice,
Pennsylvania Attorney General, Delaware Attorney General, Better
Business Bureau of Delaware in March 2018 for also illegally,
fraudulently, and unethically trying to transform Plaintiff’s
student loan debt from its original approximately $98,000 still
owed, then tacking on their approximately illegal $60,000
“collection fee” as punishment/retaliation for Plaintiff's
bankruptcy discharge, and then bizarrely and for no reason more

than doubling it to $309,000, for no reason whatsoever (Exhibit
Case 1:19-cv-05121-WHP Document 7 Filed 06/05/19 Page 4 of 10

B) - these complaints it is believed are what contributed/led to
all of these federal/state/local agencies and multiple States

Attorneys General to sue Navient which is still going on to the

present day;

AS AND FOR A FIRST CAUSE OF ACTION AGAINST DEFENDANTS

9. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

10. Therefore Plaintiff herein sues for actual and punitive damages

$100,000,000 for fraudulent inducement to contract;

AS AND FOR A SECOND CAUSE OF ACTION AGAINST DEFENDANTS

11. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

12. Plaintiff also sues for actual and punitive damages for

$100,000,000 for false advertising;

AS AND FOR A THIRD CAUSE OF ACTION AGAINST DEFENDANTS

13. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.
Case 1:19-cv-05121-WHP Document 7 Filed 06/05/19 Page 5 of 10

14. To that end Plaintiff also sues for $100,000,000 in actual and
punitive damages for intentional and negligent infliction of
emotional and physical distress for the severe abuse that he, his
pregnant wife, elderly mother and friends have endured for more

than 1 year as described herein, backed up by medical evidence;

AS AND FOR A FOURTH CAUSE OF ACTION AGAINST DEFENDANTS

15. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

16. To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for breach of contract;

AS AND FOR A FIFTH CAUSE OF ACTION AGAINST DEFENDANTS

17. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.
18. To that end Plaintiff also sues for $100,000,000 in actual and
punitive damages for repeated acts of bankruptcy stay and

discharge violations;

AS AND FOR A SIXTH CAUSE OF ACTION AGAINST DEFENDANTS

19. Plaintiff repeats and realleges each and every allegation
20.

Case 1:19-cv-05121-WHP Document 7 Filed 06/05/19 Page 6 of 10

contained in paragraphs 1 through 8 of this Complaint.

To that end Plaintiff also sues for $100,000,000 in actual and
punitive damages for violation of the Fair Debt Collection
Practices Act, 15 U.S.C. § 1692 et seq prohibiting from engaging

in abusive, deceptive, and unfair debt collection efforts;

AS AND FOR A SEVENTH CAUSE OF ACTION AGAINST DEFENDANTS

21.

22.

Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for unjust enrichment;

AS AND FOR AN EIGHTH CAUSE OF ACTION AGAINST DEFENDANTS

23.

24.

Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

To that end Plaintiff also sues for $100,000,000 in actual and
punitive damages for unlawful/deceptive/fraudulent business

practices;

AS AND FOR A NINTH CAUSE OF ACTION AGAINST DEFENDANTS
Case 1:19-cv-05121-WHP Document 7 Filed 06/05/19 Page 7 of 10

25. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

26. To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for harassment;

AS AND FOR A TENTH CAUSE OF ACTION AGAINST DEFENDANTS

27. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

28. To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for extortion;

AS AND FOR AN ELEVENTH CAUSE OF ACTION AGAINST DEFENDANTS

29. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

30. To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for conversion/theft;

AS AND FOR A TWELFTH CAUSE OF ACTION AGAINST DEFENDANTS

31. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.
Case 1:19-cv-05121-WHP Document 7 Filed 06/05/19 Page 8 of 10

32. To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for breach of fiduciary duty;

AS AND FOR A THIRTEENTH CAUSE OF ACTION AGAINST DEFENDANTS

33. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

34. To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for breach of the duty of loyalty;

AS AND FOR A FOURTEENTH CAUSE OF ACTION AGAINST DEFENDANTS

35. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

36. To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for criminal and civil usury;

AS AND FOR A FIFTEENTH CAUSE OF ACTION AGAINST DEFENDANTS

37. Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

38. To that end Plaintiff also sues for $100,000,000 in actual and
Case 1:19-cv-05121-WHP Document 7 Filed 06/05/19 Page 9 of 10

punitive damages for illegally high collection costs;

AS AND FOR A SIXTEENTH CAUSE OF ACTION AGAINST DEFENDANT

39%

40.

Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for wire fraud;

AS AND FOR A SEVENTEENTH CAUSE OF ACTION AGAINST DEFENDANT

41.

42.

Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for fraudulent misrepresentation;

AS AND FOR AN EIGHTEENTH CAUSE OF ACTION AGAINST DEFENDANT

43.

44,

Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for defamation, slander and libel;
Case 1:19-cv-05121-WHP Document 7 Filed 06/05/19 Page 10 of 10

AS AND FOR A NINETEENTH CAUSE OF ACTION AGAINST DEFENDANT

45.

46.

Plaintiff repeats and realleges each and every allegation

contained in paragraphs 1 through 8 of this Complaint.

To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for mail fraud;

AS AND FOR A TWENTIETH CAUSE OF ACTION AGAINST DEFENDANT

47. Plaintiff repeats and realleges each and every allegation
contained in paragraphs 1 through 8 of this Complaint.

48. To that end Plaintiff also sues for $100,000,000 in actual and
punitive damages for debt slavery;

49. such other and further relief as the Court deems just and proper,
including applicable interest, costs and disbursements of this
action.

Dated: New York, NY

Sune 5, 2019 tle le

Rahul Manchanda, Esq.

30 Wall Street, 8° Floor

New York, NY 10005

Tel: (212) 968-8600

Fax: (212) 968-8601

Email: info@manchanda-law.com

 
